[J-22-2019] [MO: Wecht, J.]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 US AIRWAYS, INC. AND SEDGWICK                :   No. 35 WAP 2018
 CLAIMS MANAGEMENT SERVICES,                  :
 INC.,                                        :   Appeal from the Order of the
                                              :   Commonwealth Court entered
                       Appellants             :   February 22, 2018 at No. 612 CD
                                              :   2017, affirming the Order of the
                                              :   Workers' Compensation Appeal Board
              v.                              :   dated April 19, 2017 at No. A16-0545.
                                              :
                                              :   ARGUED: May 14, 2019
 WORKERS' COMPENSATION APPEAL                 :
 BOARD (BOCKELMAN),                           :
                                              :
                       Appellees              :


                                CONCURRING OPINION


JUSTICE BAER                                      DECIDED: NOVEMBER 20, 2019
      I agree with and join parts I, II, and IV of the majority’s opinion holding that the

claimant in this case, Betty Bockelman, is entitled to workers’ compensation benefits for

the injuries she suffered while riding a shuttle bus to an employee parking lot after her

shift ended. I believe, as the majority holds, that Bockelman was within the course of her

employment at the time of her injury because the lot in which she parked her vehicle, and

was traveling to at the time of her injury, was integral to her employer, US Airways’,

business operations.

      I concur in part III of the majority’s opinion.    In this section, in response to

arguments made by US Airways, the majority discredits several Commonwealth Court

cases. See Majority Opinion at 11-12 (indicating that the Commonwealth Court cases of

Waronsky v. W.C.A.B. (Mellon Bank), 958 A.2d 1118, 1125 (Pa. Cmwlth. 2008), Ortt v.
W.C.A.B. (PPL Servs. Corp.), 874 A.2d 1264, 1267-68 (Pa. Cmwlth. 2005), and PPL v.

W.C.A.B. (Kloss), 92 A.3d 1276, 1285 (Pa. Cmwlth. 2014), are unpersuasive and were

based on a misunderstanding of the central holding of this Court’s decision in Epler v. N.

Am. Rockwell Corp., 393 A.2d 1163, 1166-67 (Pa. 1978)). Respectfully, the majority

mischaracterizes these cases. They are distinguishable from this Court’s decision in Epler

as well as this case, and their precedential value is therefore unaltered by today’s ruling.

       As this Court held in Epler as well as in the instant case, a parking lot may be

considered part of an employer’s premises if it is integral to the employer’s workplace. In

Epler, we concluded that a parking lot provided to employees by the employer was

integral to the employer’s business where alternative on-street parking was unavailable.

We concluded that because the employer in Epler caused the parking area on its

premises to be used by its employees in the performance of their assigned tasks, the

claimant in that case was entitled to benefits when he was injured crossing a public

roadway after work to traverse the path from his job site to the parking lot.

       As in Epler, here the employee parking lot at the Philadelphia International Airport

was integral to US Airways’ business operations because, but for the Division of Aviation

making the lot available to US Airway employees, US Airways would have been obligated

under its collective bargaining agreement with the Association of Flight Attendants to

provide employees with parking or reimburse employees like Bockelman for their cost of

parking at the airport. See Majority Opinion at 13. Thus, as in Epler, Bockelman was

injured within the scope of her employment when traveling from the airport, her job site,

to her parking lot after work.

       As said, in my view, the other cases discussed by the majority are distinguishable

from Epler and the case at hand and remain good law. In Waronsky, the claimant worked

in a downtown office building and parked, by her choice, in a parking garage owned by




                                 [J-22-2019] [MO: Wecht, J.] - 2
her employer. She was injured as she crossed a public street between the parking garage

and her office building. The claimant was not provided parking by her employer or

directed to park in its garage. She was free to park in any of the thousands of parking

spots in the downtown area where she worked.             Under these circumstances, the

Waronsky court concluded that the parking garage where the claimant parked was not

integral to the employer’s premises, and no action on the part of the employer caused the

parking area to be used by employees in the performance of their assigned tasks. Thus,

Waronsky is clearly distinguishable from Epler, where the employer provided employees

a place to park due to the lack of on-street parking.

       In Ortt, the claimant was denied benefits where she was injured when she slipped

on ice in a parking garage where she parked her vehicle. Her employer leased spaces

in the garage for employee parking and provided discounted parking to employees who

used the garage.     The court, however, found that the garage was not integral to

employers’ business because parking in the garage was purely optional and it was the

employee’s responsibility to arrange for and pay for part of the parking space.

       Thus, while the employer in Ortt afforded employees the opportunity to arrange for

optional parking places at a discounted rate as an employee benefit, unlike in Epler,

where providing parking to employees was necessary given there was no on-street

parking available, the garage was no way integral to the employer’s business. Likewise,

Ortt is distinguishable from this case where US Airways was obligated to provide

employee parking, thus, the two cases are factually inapposite and should be read

consistently.

       Finally, PPL is factually distinct from Epler as well. There, as in Ortt, the employer

provided subsidized parking in a nearby parking garage. The claimant was injured in the

lot when she slipped and fell while walking to her vehicle after work. As in Ortt, the




                              [J-22-2019] [MO: Wecht, J.] - 3
Commonwealth Court concluded that the parking lot was not integral to employer’s

business because even though the employer provided subsidized parking as an

employment benefit, employer in no way caused the claimant to use the lot, which was

completely optional.

       Again, as distinguished from Epler and this case, the employer in PPL was not

providing parking on its premises because other parking was largely unavailable or to

fulfill an obligation as a result of collective bargaining. Rather, the employer there merely

choose to make optional parking available as an employee benefit. Accordingly, the

claimant in PPL was not within the scope of employment when she was injured.

       Based on the foregoing, I would find the Commonwealth Court cases of Waronsky,

Ortt, and PPL distinguishable from our decision in Epler and this case. Thus, I distance

myself from the majority’s expression to any extent it can be viewed as casting doubt on

these decisions.

       Justice Mundy joins this concurring opinion.




                              [J-22-2019] [MO: Wecht, J.] - 4